Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 20 are pending in this application. Claims 1, 9 and 17 are independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya, Subhabrata (US-20190114761-A1, hereinafter simply referred to as Bhattacharya).

Regarding independent claims 1, 9 and 17, Bhattacharya teaches:
A method (See at least Bhattacharya, ¶ [0074], FIG. 4, "…FIG. 4 is a flow diagram of method steps for detecting defective pixels in video content…") for use by a system including a computing platform (See at least Bhattacharya, ¶ [0023], FIG. 1, #100) having a hardware processor (See at least Bhattacharya, ¶ [0025], FIG. 1, #112) and a system memory (See at least Bhattacharya, ¶ [0025], FIG. 1, #116) storing a software code providing a (e.g., a graphical user interface (GUI) of Bhattacharya), the method comprising: analyzing, by the software code executed by the hardware processor, a plurality of segments of video (e.g., video content 160 may be in any video format and any number of frames in Bhattacharya) for a presence of a pixel anomaly (e.g., defective pixel in Bhattacharya) (See at least Bhattacharya, ¶ [0019], FIGS. 1, 4, "…a video streaming service can automatically and reliably generate a list of defective pixels included in source video content, where the list is ranked by candidate frequencies across the source video content. The “candidate frequency” for a given pixel correlates to a total number of frames in which the pixel exhibits the types of visual defects typically associated with defective pixels…"); for each segment of the plurality of segments of video (e.g., video content 160 may be in any video format and any number of frames in Bhattacharya) including the pixel anomaly (e.g., defective pixel in Bhattacharya): displaying (e.g., video content via a variety of different displays in Bhattacharya), by the software code executed by the hardware processor, at least one video frame included in the each segment using the GUI (e.g., a graphical user interface (GUI) of Bhattacharya) (See at least Bhattacharya, ¶ [0019, 0037, 0041], FIGS. 1, 4, "…a video streaming service can automatically and reliably generate a list of defective pixels included in source video content, where the list is ranked by candidate frequencies across the source video content. The “candidate frequency” for a given pixel correlates to a total number of frames in which the pixel exhibits the types of visual defects typically associated with defective pixels…", "…To generate the candidate frequency table 180(x), the map function 144(x) first performs per-frame operations (not shown in FIG. 1) independently for each of the frames included in the clip 170(x)…", "…the temporal consistency criterion is a minimum number of frames F that is specified via a graphical user interface (GUI)…"); receiving, by the software code executed by the hardware processor, in response to the (e.g., via a graphical user interface (GUI) of Bhattacharya), a salience criteria (e.g., defect criterion of Bhattacharya) for the each segment as an input via the GUI (See at least Bhattacharya, ¶ [0019, 0037, 0041, 0044], FIGS. 1, 4, "…a video streaming service can automatically and reliably generate a list of defective pixels included in source video content, where the list is ranked by candidate frequencies across the source video content. The “candidate frequency” for a given pixel correlates to a total number of frames in which the pixel exhibits the types of visual defects typically associated with defective pixels…", "…To generate the candidate frequency table 180(x), the map function 144(x) first performs per-frame operations (not shown in FIG. 1) independently for each of the frames included in the clip 170(x)…", "…the temporal consistency criterion is a minimum number of frames F that is specified via a graphical user interface (GUI)…", "… the defect criterion 148 is a frequency threshold specifying a minimum number “F” of frames across the video content 160…"); classifying (e.g., categorizing pixels of Bhattacharya), by the software code executed by the hardware processor, the pixel anomaly as one of a salient anomaly (e.g., if candidate pixel exceeds the frequency threshold of Bhattacharya) or an innocuous anomaly (e.g., if candidate pixel falls below the frequency threshold of Bhattacharya) based on the salience criteria (e.g., defect criterion of Bhattacharya) for the each segment (See at least Bhattacharya, ¶ [0019, 0037, 0041, 0044], FIGS. 1, 4, "…a video streaming service can automatically and reliably generate a list of defective pixels included in source video content, where the list is ranked by candidate frequencies across the source video content. The “candidate frequency” for a given pixel correlates to a total number of frames in which the pixel exhibits the types of visual defects typically associated with defective pixels…", "…To generate the candidate frequency table 180(x), the map function 144(x) first performs per-frame operations (not shown in FIG. 1) independently for each of the frames included in the clip 170(x)…", "…the temporal consistency criterion is a minimum number of frames F that is specified via a graphical user interface (GUI)…", "… the defect criterion 148 is a frequency threshold specifying a minimum number “F” of frames across the video content 160…the collect function 146 computes the overall candidate frequency across the video content 160 and compares the overall candidate frequency to the frequency threshold. If the overall candidate frequency exceeds the frequency threshold, then the collect function 146 adds the candidate to the defective pixel list 190 as a defective pixel. Otherwise, the collect function omits the candidate from the defective pixel list 190…"); and disregarding the pixel anomaly (e.g., omitting the candidate pixel -- if candidate pixel falls below the frequency threshold of Bhattacharya), by the software code executed by the hardware processor, when the pixel anomaly is classified as the innocuous anomaly (e.g., if candidate pixel falls below the frequency threshold of Bhattacharya) (See at least Bhattacharya, ¶ [0019, 0037, 0041, 0044], FIGS. 1, 4, "…a video streaming service can automatically and reliably generate a list of defective pixels included in source video content, where the list is ranked by candidate frequencies across the source video content. The “candidate frequency” for a given pixel correlates to a total number of frames in which the pixel exhibits the types of visual defects typically associated with defective pixels…", "…To generate the candidate frequency table 180(x), the map function 144(x) first performs per-frame operations (not shown in FIG. 1) independently for each of the frames included in the clip 170(x)…", "…the temporal consistency criterion is a minimum number of frames F that is specified via a graphical user interface (GUI)…", "… the defect criterion 148 is a frequency threshold specifying a minimum number “F” of frames across the video content 160…the collect function 146 computes the overall candidate frequency across the video content 160 and compares the overall candidate frequency to the frequency threshold. If the overall candidate frequency exceeds the frequency threshold, then the collect function 146 adds the candidate to the defective pixel list 190 as a defective pixel. Otherwise, the collect function omits the candidate from the defective pixel list 190…"); for all of the plurality of segments of video, flagging (e.g., by adding the candidate pixel to the defective pixel list 190 as a defective pixel as disclosed in Bhattacharya), by the software code executed by the hardware processor, all pixel anomalies (e.g., defective pixel in Bhattacharya) classified as salient anomalies (See at least Bhattacharya, ¶ [0019, 0037, 0041, 0044], FIGS. 1, 4, "…a video streaming service can automatically and reliably generate a list of defective pixels included in source video content, where the list is ranked by candidate frequencies across the source video content. The “candidate frequency” for a given pixel correlates to a total number of frames in which the pixel exhibits the types of visual defects typically associated with defective pixels…", "…To generate the candidate frequency table 180(x), the map function 144(x) first performs per-frame operations (not shown in FIG. 1) independently for each of the frames included in the clip 170(x)…", "…the temporal consistency criterion is a minimum number of frames F that is specified via a graphical user interface (GUI)…", "… the defect criterion 148 is a frequency threshold specifying a minimum number “F” of frames across the video content 160…the collect function 146 computes the overall candidate frequency across the video content 160 and compares the overall candidate frequency to the frequency threshold. If the overall candidate frequency exceeds the frequency threshold, then the collect function 146 adds the candidate to the defective pixel list 190 as a defective pixel. Otherwise, the collect function omits the candidate from the defective pixel list 190…").

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhattacharya taught in separate embodiments for the desirable and advantageous purpose of meeting the need for more effective techniques for detecting defective pixels in source video content, as discussed in Bhattacharya (See ¶ [0008]); thereby, helping to improve the overall system robustness by meeting the need for more effective techniques for detecting defective pixels in source video content.

Regarding dependent claims 2, 10 and 18, Bhattacharya teaches:
wherein when the pixel anomaly (e.g., defective pixel in Bhattacharya) is classified as the salient anomaly (e.g., if candidate pixel exceeds the frequency threshold of Bhattacharya), the pixel anomaly is flagged to a user (e.g., via the graphical user interface (GUI) of Bhattacharya) for correcting (e.g., correcting/ modifying the pixels as disclosed in Bhattacharya) the pixel anomaly (See at least Bhattacharya, ¶ [0019, 0031, 0037, 0041, 0044], FIGS. 1, 4, "…a video streaming service can automatically and reliably generate a list of defective pixels included in source video content, where the list is ranked by candidate frequencies across the source video content. The “candidate frequency” for a given pixel correlates to a total number of frames in which the pixel exhibits the types of visual defects typically associated with defective pixels…", "…The video streaming service could then modify the intensities of a defective pixel based on the intensities of neighboring pixels…", "…To generate the candidate frequency table 180(x), the map function 144(x) first performs per-frame operations (not shown in FIG. 1) independently for each of the frames included in the clip 170(x)…", "…the temporal consistency criterion is a minimum number of frames F that is specified via a graphical user interface (GUI)…", "… the defect criterion 148 is a frequency threshold specifying a minimum number “F” of frames across the video content 160…the collect function 146 computes the overall candidate frequency across the video content 160 and compares the overall candidate frequency to the frequency threshold. If the overall candidate frequency exceeds the frequency threshold, then the collect function 146 adds the candidate to the defective pixel list 190 as a defective pixel. Otherwise, the collect function omits the candidate from the defective pixel list 190…").

Regarding dependent claims 3 and 11, Bhattacharya teaches:
wherein the hardware processor further executes the software code to receive a correction to the image (e.g., prior to performing the transcoding operations as disclosed in Bhattacharya), from the user (e.g., via the graphical user interface (GUI) of Bhattacharya), for correcting the pixel anomaly classified as the salient anomaly (See at least Bhattacharya, ¶ [0019, 0031, 0037, 0041, 0044], FIGS. 1, 4, "…a video streaming service can automatically and reliably generate a list of defective pixels included in source video content, where the list is ranked by candidate frequencies across the source video content. The “candidate frequency” for a given pixel correlates to a total number of frames in which the pixel exhibits the types of visual defects typically associated with defective pixels…", "…The video streaming service could then modify the intensities of a defective pixel based on the intensities of neighboring pixels…", "…To generate the candidate frequency table 180(x), the map function 144(x) first performs per-frame operations (not shown in FIG. 1) independently for each of the frames included in the clip 170(x)…", "…the temporal consistency criterion is a minimum number of frames F that is specified via a graphical user interface (GUI)…", "… the defect criterion 148 is a frequency threshold specifying a minimum number “F” of frames across the video content 160…the collect function 146 computes the overall candidate frequency across the video content 160 and compares the overall candidate frequency to the frequency threshold. If the overall candidate frequency exceeds the frequency threshold, then the collect function 146 adds the candidate to the defective pixel list 190 as a defective pixel. Otherwise, the collect function omits the candidate from the defective pixel list 190…").

Regarding dependent claims 4 and 12, Bhattacharya teaches:
wherein the hardware processor further executes the software code to apply the correction to the image (e.g., correcting/ modifying the pixels as disclosed in Bhattacharya) (See at least Bhattacharya, ¶ [0019, 0031, 0037, 0041, 0044], FIGS. 1, 4, "…a video streaming service can automatically and reliably generate a list of defective pixels included in source video content, where the list is ranked by candidate frequencies across the source video content. The “candidate frequency” for a given pixel correlates to a total number of frames in which the pixel exhibits the types of visual defects typically associated with defective pixels…", "…The video streaming service could then modify the intensities of a defective pixel based on the intensities of neighboring pixels…", "…To generate the candidate frequency table 180(x), the map function 144(x) first performs per-frame operations (not shown in FIG. 1) independently for each of the frames included in the clip 170(x)…", "…the temporal consistency criterion is a minimum number of frames F that is specified via a graphical user interface (GUI)…", "… the defect criterion 148 is a frequency threshold specifying a minimum number “F” of frames across the video content 160…the collect function 146 computes the overall candidate frequency across the video content 160 and compares the overall candidate frequency to the frequency threshold. If the overall candidate frequency exceeds the frequency threshold, then the collect function 146 adds the candidate to the defective pixel list 190 as a defective pixel. Otherwise, the collect function omits the candidate from the defective pixel list 190…"), in response to receiving the correction to the image from the user (e.g., via the graphical user interface (GUI) of Bhattacharya) (See at least Bhattacharya, ¶ [0019, 0031, 0037, 0041, 0044], FIGS. 1, 4, "…a video streaming service can automatically and reliably generate a list of defective pixels included in source video content, where the list is ranked by candidate frequencies across the source video content. The “candidate frequency” for a given pixel correlates to a total number of frames in which the pixel exhibits the types of visual defects typically associated with defective pixels…", "…The video streaming service could then modify the intensities of a defective pixel based on the intensities of neighboring pixels…", "…To generate the candidate frequency table 180(x), the map function 144(x) first performs per-frame operations (not shown in FIG. 1) independently for each of the frames included in the clip 170(x)…", "…the temporal consistency criterion is a minimum number of frames F that is specified via a graphical user interface (GUI)…", "… the defect criterion 148 is a frequency threshold specifying a minimum number “F” of frames across the video content 160…the collect function 146 computes the overall candidate frequency across the video content 160 and compares the overall candidate frequency to the frequency threshold. If the overall candidate frequency exceeds the frequency threshold, then the collect function 146 adds the candidate to the defective pixel list 190 as a defective pixel. Otherwise, the collect function omits the candidate from the defective pixel list 190…").

Regarding dependent claims 5 and 13, Bhattacharya teaches:
wherein the hardware processor further executes the software code to apply a correction to the image (e.g., correcting/ modifying the pixels as disclosed in Bhattacharya), in response to flagging (e.g., by adding the candidate pixel to the defective pixel list 190 as a defective pixel as disclosed in Bhattacharya) the pixel anomaly (e.g., defective pixel in Bhattacharya), to correct the pixel anomaly classified as the salient anomaly (e.g., if candidate pixel exceeds the frequency threshold of Bhattacharya) (See at least Bhattacharya, ¶ [0019, 0031, 0037, 0041, 0044], FIGS. 1, 4, "…a video streaming service can automatically and reliably generate a list of defective pixels included in source video content, where the list is ranked by candidate frequencies across the source video content. The “candidate frequency” for a given pixel correlates to a total number of frames in which the pixel exhibits the types of visual defects typically associated with defective pixels…", "…The video streaming service could then modify the intensities of a defective pixel based on the intensities of neighboring pixels…", "…To generate the candidate frequency table 180(x), the map function 144(x) first performs per-frame operations (not shown in FIG. 1) independently for each of the frames included in the clip 170(x)…", "…the temporal consistency criterion is a minimum number of frames F that is specified via a graphical user interface (GUI)…", "… the defect criterion 148 is a frequency threshold specifying a minimum number “F” of frames across the video content 160…the collect function 146 computes the overall candidate frequency across the video content 160 and compares the overall candidate frequency to the frequency threshold. If the overall candidate frequency exceeds the frequency threshold, then the collect function 146 adds the candidate to the defective pixel list 190 as a defective pixel. Otherwise, the collect function omits the candidate from the defective pixel list 190…").

Regarding dependent claims 6 and 14, Bhattacharya teaches:
wherein the salience criteria (e.g., defect criterion of Bhattacharya) for the image is obtained as an input from the user (e.g., via the graphical user interface (GUI) of Bhattacharya) (See at least Bhattacharya, ¶ [0019, 0031, 0037, 0041, 0044], FIGS. 1, 4, "…a video streaming service can automatically and reliably generate a list of defective pixels included in source video content, where the list is ranked by candidate frequencies across the source video content. The “candidate frequency” for a given pixel correlates to a total number of frames in which the pixel exhibits the types of visual defects typically associated with defective pixels…", "…The video streaming service could then modify the intensities of a defective pixel based on the intensities of neighboring pixels…", "…To generate the candidate frequency table 180(x), the map function 144(x) first performs per-frame operations (not shown in FIG. 1) independently for each of the frames included in the clip 170(x)…", "…the temporal consistency criterion is a minimum number of frames F that is specified via a graphical user interface (GUI)…", "… the defect criterion 148 is a frequency threshold specifying a minimum number “F” of frames across the video content 160…the collect function 146 computes the overall candidate frequency across the video content 160 and compares the overall candidate frequency to the frequency threshold. If the overall candidate frequency exceeds the frequency threshold, then the collect function 146 adds the candidate to the defective pixel list 190 as a defective pixel. Otherwise, the collect function omits the candidate from the defective pixel list 190…").

Regarding dependent claims 7 and 15, Bhattacharya teaches:
wherein the salience criteria for the image is a predetermined salience criteria (e.g., defect criterion of Bhattacharya) (See at least Bhattacharya, ¶ [0019, 0031, 0037, 0041, 0044], FIGS. 1, 4, "…a video streaming service can automatically and reliably generate a list of defective pixels included in source video content, where the list is ranked by candidate frequencies across the source video content. The “candidate frequency” for a given pixel correlates to a total number of frames in which the pixel exhibits the types of visual defects typically associated with defective pixels…", "…The video streaming service could then modify the intensities of a defective pixel based on the intensities of neighboring pixels…", "…To generate the candidate frequency table 180(x), the map function 144(x) first performs per-frame operations (not shown in FIG. 1) independently for each of the frames included in the clip 170(x)…", "…the temporal consistency criterion is a minimum number of frames F that is specified via a graphical user interface (GUI)…", "… the defect criterion 148 is a frequency threshold specifying a minimum number “F” of frames across the video content 160…the collect function 146 computes the overall candidate frequency across the video content 160 and compares the overall candidate frequency to the frequency threshold. If the overall candidate frequency exceeds the frequency threshold, then the collect function 146 adds the candidate to the defective pixel list 190 as a defective pixel. Otherwise, the collect function omits the candidate from the defective pixel list 190…").

Regarding dependent claims 8 and 16, Bhattacharya teaches:
wherein the image is a video frame (e.g., frame(s) of video content of Bhattacharya) (See at least Bhattacharya, ¶ [0019, 0031, 0037, 0041, 0044], FIGS. 1, 4, "…a video streaming service can automatically and reliably generate a list of defective pixels included in source video content, where the list is ranked by candidate frequencies across the source video content. The “candidate frequency” for a given pixel correlates to a total number of frames in which the pixel exhibits the types of visual defects typically associated with defective pixels…", "…The video streaming service could then modify the intensities of a defective pixel based on the intensities of neighboring pixels…", "…To generate the candidate frequency table 180(x), the map function 144(x) first performs per-frame operations (not shown in FIG. 1) independently for each of the frames included in the clip 170(x)…", "…the temporal consistency criterion is a minimum number of frames F that is specified via a graphical user interface (GUI)…", "… the defect criterion 148 is a frequency threshold specifying a minimum number “F” of frames across the video content 160…the collect function 146 computes the overall candidate frequency across the video content 160 and compares the overall candidate frequency to the frequency threshold. If the overall candidate frequency exceeds the frequency threshold, then the collect function 146 adds the candidate to the defective pixel list 190 as a defective pixel. Otherwise, the collect function omits the candidate from the defective pixel list 190…"), and wherein the salience criteria (e.g., defect criterion of Bhattacharya) for the image is determined based on one of a shot of the video that includes the video frame or a scene of the video that includes the video frame (See at least Bhattacharya, ¶ [0019, 0031, 0037, 0041, 0044], FIGS. 1, 4, "…a video streaming service can automatically and reliably generate a list of defective pixels included in source video content, where the list is ranked by candidate frequencies across the source video content. The “candidate frequency” for a given pixel correlates to a total number of frames in which the pixel exhibits the types of visual defects typically associated with defective pixels…", "…The video streaming service could then modify the intensities of a defective pixel based on the intensities of neighboring pixels…", "…To generate the candidate frequency table 180(x), the map function 144(x) first performs per-frame operations (not shown in FIG. 1) independently for each of the frames included in the clip 170(x)…", "…the temporal consistency criterion is a minimum number of frames F that is specified via a graphical user interface (GUI)…", "… the defect criterion 148 is a frequency threshold specifying a minimum number “F” of frames across the video content 160…the collect function 146 computes the overall candidate frequency across the video content 160 and compares the overall candidate frequency to the frequency threshold. If the overall candidate frequency exceeds the frequency threshold, then the collect function 146 adds the candidate to the defective pixel list 190 as a defective pixel. Otherwise, the collect function omits the candidate from the defective pixel list 190…").

Regarding dependent claim 19, Bhattacharya teaches:
receiving, by the software code executed by the hardware processor, a plurality of corrections (e.g., correcting/ modifying the pixels as disclosed in Bhattacharya) for correcting at least some of the pixel anomalies (e.g., defective pixel in Bhattacharya) classified as salient anomalies (e.g., if candidate pixel exceeds the frequency threshold of Bhattacharya), from the user (e.g., via the graphical user interface (GUI) of Bhattacharya) (See at least Bhattacharya, ¶ [0019, 0031, 0037, 0041, 0044], FIGS. 1, 4, "…a video streaming service can automatically and reliably generate a list of defective pixels included in source video content, where the list is ranked by candidate frequencies across the source video content. The “candidate frequency” for a given pixel correlates to a total number of frames in which the pixel exhibits the types of visual defects typically associated with defective pixels…", "…The video streaming service could then modify the intensities of a defective pixel based on the intensities of neighboring pixels…", "…To generate the candidate frequency table 180(x), the map function 144(x) first performs per-frame operations (not shown in FIG. 1) independently for each of the frames included in the clip 170(x)…", "…the temporal consistency criterion is a minimum number of frames F that is specified via a graphical user interface (GUI)…", "… the defect criterion 148 is a frequency threshold specifying a minimum number “F” of frames across the video content 160…the collect function 146 computes the overall candidate frequency across the video content 160 and compares the overall candidate frequency to the frequency threshold. If the overall candidate frequency exceeds the frequency threshold, then the collect function 146 adds the candidate to the defective pixel list 190 as a defective pixel. Otherwise, the collect function omits the candidate from the defective pixel list 190…").

Regarding dependent claim 20, Bhattacharya teaches:
applying, by the software code executed by the hardware processor, the plurality of corrections (e.g., correcting/ modifying the pixels as disclosed in Bhattacharya) to the at least some of the pixel anomalies (e.g., defective pixel in Bhattacharya) classified as salient anomalies (e.g., if candidate pixel exceeds the frequency threshold of Bhattacharya), by the software code executed by the hardware processor, in response to receiving the plurality of corrections from the user (e.g., via the graphical user interface (GUI) of Bhattacharya) (See at least Bhattacharya, ¶ [0019, 0031, 0037, 0041, 0044], FIGS. 1, 4, "…a video streaming service can automatically and reliably generate a list of defective pixels included in source video content, where the list is ranked by candidate frequencies across the source video content. The “candidate frequency” for a given pixel correlates to a total number of frames in which the pixel exhibits the types of visual defects typically associated with defective pixels…", "…The video streaming service could then modify the intensities of a defective pixel based on the intensities of neighboring pixels…", "…To generate the candidate frequency table 180(x), the map function 144(x) first performs per-frame operations (not shown in FIG. 1) independently for each of the frames included in the clip 170(x)…", "…the temporal consistency criterion is a minimum number of frames F that is specified via a graphical user interface (GUI)…", "… the defect criterion 148 is a frequency threshold specifying a minimum number “F” of frames across the video content 160…the collect function 146 computes the overall candidate frequency across the video content 160 and compares the overall candidate frequency to the frequency threshold. If the overall candidate frequency exceeds the frequency threshold, then the collect function 146 adds the candidate to the defective pixel list 190 as a defective pixel. Otherwise, the collect function omits the candidate from the defective pixel list 190…").






















Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666